DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments, filed 26 October 2020, to claims 1 and 3-6 are acknowledged by the Examiner. Claim 2 has been cancelled.
Claims 12-20 were previously withdrawn.
Claims 1 and 3-20 are currently pending.
Claims 1 and 3-11 are examined below.
Response to Arguments
In response to applicant’s arguments for claim 1 that Widenhouse, et al., does not disclose “the base coupler comprising a fastener releasably engageable with a portion of the instrument at a proximal end of the shaft”, the Examiner respectfully disagrees. As the limitation is newly added it was not previously presented and therefore was not examined.  As such the scope of the claim changed and a new grounds of rejection has been provided with a new interpretation of the Widenhouse, et al. reference.
In response to applicant’s argument that claim 5 was not rejected, the Examiner agrees.  This office action will be mailed as a second non-final with claim 5 addressed and rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,485,970 B2 to Widenhouse, et al.
Regarding claim 1, Widenhouse, et al. discloses a surgical drape (surgical access device, title) comprising:
	a tube (connector 120, Fig 3D, col 16 lines 47-67 and col 17 lines 1-7) having a proximal end (connector 120 is connected to housing 56 on its proximal end, Fig 3D, col 16 lines 47-67 and col 17 lines 1-7) and a distal end (connector 120 is connected to retractor 58 on its distal end, Fig 3D, col 16 lines 47-67 and col 17 lines 1-7), the tube defining an interior bore sized to receive an elongated shaft of a surgical instrument (connector 120 allows surgical instrument 116 to pass therethrough, Fig 1D, col 16 lines 4-67 and col 17 lines 1-7); 
	a port coupler (retractor 58, Fig 3D, col 15 lines 18-39) at the distal end of the tube (retractor is positioned at the distal end of connector 120, Fig 3D), the port coupler configured to couple the distal end of the tube to a surgical port through which the elongated shaft extends (retractor 58 couples the distal end of connector 120 to a distal flange 80 wherein the surgical instrument 116 passes therethrough, Fig 1D, col 16 lines 4-67);
	a base coupler at the proximal end of the tube (housing 56 is attached to the proximal end of connector 120, Fig 3D, col 16 lines 47-67), the base coupler comprising a fastener releasably engageable with a portion of the instrument at a proximal end of the shaft (housing 56 comprises 
	wherein the tube is collapsible to accommodate relative movement between the instrument and the surgical port (connector 120 is flexible and bellows thus allowing the sealing element 60, and housing 56 to be moved vertically, laterally, rotationally, and angularly as needed to adjust an insertion angle of a surgical instrument, col 16 lines 47-67, col 17 lines 1-7).
Regarding claim 3, Widenhouse, et al. discloses the invention as applied to claim 1 above. Widenhouse, et al. further discloses wherein the tube comprises a sheet of film sufficiently flexible to reversibly collapse as the proximal end of the shaft is moved relative to the surgical port (proximal end of connector 120 is flexible and bellows thus allowing the sealing element 60, and housing 56 to be moved vertically, laterally, rotationally, and angularly as needed to adjust an insertion angle of a surgical instrument, relative to the retractor 58 and flange 80, col 16 lines 47-67, col 17 lines 1-7).
Regarding claim 4, Widenhouse, et al. discloses the invention as applied to claim 1 above. Widenhouse, et al. further discloses wherein the tube comprises an accordion structure configured to reversibly collapse as the proximal end of the shaft is moved relative to the surgical port (proximal end of connector 120 is flexible and bellows thus allowing the sealing element 60, and housing 56 to be moved vertically, laterally, rotationally, and angularly as needed to adjust an insertion angle of a surgical instrument, relative to the retractor 58 and flange 80, see Fig 3D, col 16 lines 4-67, col 17 lines 1-7).
Regarding claim 6, Widenhouse, et al. discloses the invention as applied to claim 1 above. Widenhouse, et al. further discloses wherein the base coupler, tube, and port coupler 
Regarding claim 8, Widenhouse, et al. discloses the invention as applied to claim 1 above. Widenhouse, et al. further discloses wherein the port coupler is configured to form a sterile seal with the surgical port (the entire device which includes the housing, connector, and retractor is preferably sterilized, therefore the retractor 58 and the distal flange 80 will have a sterile seal, col 28 lines 3-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  5 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,485,970 B2 to Widenhouse, et al. (herein referred to as Widenhouse ‘970) further in view of US 2010/0081871 A1 to Widenhouse, et al. (herein referred to as Widenhouse ‘871).
Regarding claim 5, Widenhouse ‘970. discloses a surgical drape (surgical access device, title) comprising:
	a tube (connector 120, Fig 3D, col 16 lines 47-67 and col 17 lines 1-7) having a proximal end (connector 120 is connected to housing 56 on its proximal end, Fig 3D, col 16 lines 47-67 and col 17 lines 1-7) and a distal end (connector 120 is connected to retractor 58 on its distal end, Fig 3D, col 16 lines 47-67 and col 17 lines 1-7), the tube defining an interior bore sized to receive an elongated shaft of a surgical instrument (connector 120 allows surgical instrument 116 to pass therethrough, Fig 1D, col 16 lines 4-67 and col 17 lines 1-7); 
	a port coupler (retractor 58, Fig 3D, col 15 lines 18-39) at the distal end of the tube (retractor is positioned at the distal end of connector 120, Fig 3D), the port coupler configured to couple the distal end of the tube to a surgical port through which the elongated shaft extends (retractor 58 couples the distal end of connector 120 to a distal flange 80 wherein the surgical instrument 116 passes therethrough, Fig 1D, col 16 lines 4-67);
	wherein the tube is collapsible to accommodate relative movement between the instrument and the surgical port (connector 120 is flexible and bellows thus allowing the sealing element 60, and housing 56 to be moved vertically, laterally, rotationally, and angularly as needed to adjust an insertion angle of a surgical instrument, col 16 lines 47-67, col 17 lines 1-7),
	a base coupler at the proximal end of the tube (housing 56 is attached to the proximal end of connector 120, Fig 3D, col 16 lines 47-67), the base coupler configured to couple the tube to a proximal base of the instrument (housing 56 comprises a sealing element 60 that holds the surgical instrument within housing and connector 120, Fig 1D, Fig 3D, col 16 lines 47-67, col 17 lines 1-7),

Widenhouse ‘970 does not explicitly disclose wherein the tube is sufficiently stiff to inhibit distention by an insufflation gas released through the surgical port into the tube.
Widenhouse ‘871 teaches an analogous surgical drape (surgical access device, title, abstract) wherein the analogous tube (elongate flexible instrument channel 16’, Figs 9-11, p. [0007, 0038-0039]) is sufficiently stiff to inhibit distention by an insufflation gas released through the analogous surgical port into the analogous tube (elongate flexible instrument channel 16’ are in fluid communication with the access ports 14’ disposed therein which allow access of surgical instruments into a body cavity, elongate flexible instrument channel 16’ has one or more stiffening elements/surface features 40 that extend longitudinally along the instrument channel for providing longitudinal strength to help prevent inversion of the channel during instrument removal, while still allowing for radial flexibility of the channel, additionally the stiffening elements aid in controlling movement of the instrument channel between the collapsed and expanded configurations, as such these stiffening elements would inhibit the instrument channel 16 from distending beyond its limit, Figs 6-11, p. [0007, 0034-0039]) providing longitudinal strength to the instrument channel such that the channel is not overinflated while also providing aid in controlling movement of the instrument channel between the collapsed and expanded configurations, (Widenhouse ‘871, p. [0038-0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Widenhouse ‘970 to be sufficiently stiff to inhibit distention by an insufflation gas released through the surgical port into the tube as taught by Widenhouse ‘871 in order to provide longitudinal strength to the instrument channel such that the channel is not overinflated while also providing aid in controlling movement of the instrument channel between the collapsed and expanded configurations, (Widenhouse ‘871, p. [0038-0039]).
Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over US 8,485,970 B2 to Widenhouse, et al., as applied to claim 1 above, further in view of US 5,433,221 to Adair.
Regarding claim 7, Widenhouse, et al. discloses the invention as applied to claim 1 above. 
While Widenhouse, et al. further discloses wherein the tube is sterilized (col 28 lines 3-6), Widenhouse, et al. does not disclose wherein the tube comprises an impervious tube wall having an exterior surface and a sterile interior surface.
Adair teaches an analogous surgical drape (windowed self-centering drape for surgical camera, title) wherein an analogous tube comprises an impervious tube wall having an exterior surface and a sterile interior surface (cylindrical body 12 has an interior side that receives the camera and an exterior side that faces the external environment, the cylindrical body is impervious and has been sterilized, col 4 lines 32-40, col 2 lines 34-38, col 3 lines 42-45) providing protection for the surgical instrument from water or liquids.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube as disclosed by Widenhouse, et al. .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,485,970 B2 to Widenhouse, et al. (embodiment of Figures 3A-3D), as applied to claim 1 above, further in view of US 8,485,970 B2 to Widenhouse, et al. (embodiment of Figures 16A-B).
Regarding claim 9, Widenhouse, et al. discloses the invention as applied to claim 1 above. 
While the embodiment of Figures 3A-3D of Widenhouse, et al. discloses the port coupler (retractor 58), this embodiment does not disclose wherein the port coupler comprises a self-sealing closure configured to seal the interior bore of the tube when the port coupler is detached from the surgical port.
However, Widenhouse, et al. teaches a further embodiment (Figures 16A-B) wherein the analogous port coupler (retractor 462, Figs 16A-B, col 24 lines 7-25) comprises a self-sealing closure configured to seal the interior bore of the analogous tube when the analogous port coupler is detached from the analogous surgical port (retractor 462 has a plurality of sealing channels 454 such that the sealing channels moves with and maintains a seal around a surgical instrument inserted therethrough as well as having a distal most portion of sealing channels that remains closed when no instrument is inserted therethrough, Fig 16A, col 24 lines 7-25) providing a retractor that can easily move and maintain the position of surgical instruments in a desired location while also providing a way to keep multiple surgical instruments separated to prevent cross contamination.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractor as disclosed by Widenhouse, et al. (embodiment of Figs 3A-D) to include a self-sealing closure configured to seal the interior bore 
Regarding claim 10, Widenhouse, et al. (embodiment 3A-D) as modified by Widenhouse, et al. (embodiment 16A-B) discloses the invention as applied to claim 9 above. 
Widenhouse, et al. (embodiment 3A-D) as modified by Widenhouse, et al. (embodiment 16A-B) does not disclose wherein the self-sealing closure comprises a resilient sealing lip, the sealing lip comprises a pair of opposing hinges configured to facilitate opening of the self-sealing closure.
Widenhouse, et al. (embodiment 16A-B) further teaches wherein the self-sealing closure comprises a resilient sealing lip, the sealing lip comprises a pair of opposing hinges configured to facilitate opening of the self-sealing closure (retractor 462 has a plurality of sealing channels 454, that can be removably attached to a closed distal surface of the retractor, or it can be directly coupled to a sealing element 458 and can extend through the seal base 452, the housing 460, the retractor 462, and beyond as needed, the sealing channels move with and maintain a seal around a surgical instrument inserted therethrough as well as having a distal most portion of sealing channels that remains closed when no instrument is inserted therethrough, additionally a distal-most portion 462 of the sealing channel 454 can have sealing flaps 464 that can form a seal around a surgical instrument inserted therethrough that can remain closed when no instrument is inserted therethrough Fig 16A, col 24 lines 7-25) providing a retractor that can easily move and maintain the position of surgical instruments in a desired location while also providing a way to keep multiple surgical instruments separated to prevent cross contamination.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-sealing closure disclosed by Widenhouse, et al. (embodiment of Figs 3A-D) as modified by Widenhouse, et al. (embodiment 16A-B) to further include wherein the self-sealing closure comprises a resilient sealing lip, the sealing lip comprises a pair of opposing hinges configured to facilitate opening of the self-sealing closure as further taught by Widenhouse, et al. (embodiment 16A-B) in order to provide a retractor that can easily move and maintain the position of surgical instruments in a desired location while also providing a way to keep multiple surgical instruments separated to prevent cross contamination.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,485,970 B2 to Widenhouse, et al., as applied to claim 9 above, further in view of US 2017/0000361 A1 to Meyering, et al.
Regarding claim 11, Widenhouse, et al. discloses the invention as applied to claim 9 above. 
Widenhouse, et al. does not disclose wherein the self-sealing closure comprises a magnetic element along a portion of the distal end of the tube.
Meyering, et al. teaches an analogous device (introducer sheath and puncture tool for the introduction and placement of a catheter in tissues, title, abstract) wherein the analogous self-sealing closure comprises a magnetic element along a portion of the distal end of the tube (barrier 160 comprises the proximal zone 164 that may have an attachment feature such as a magnetic connection that may be used to attach the proximal zone 164 to a tool and/or substantially seal the proximal opening closed, Figs 3A-B, p. [0031-0032]) providing a way to reversibly close and seal the proximal opening while still having the ability to open it quickly and efficiently if needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the self-sealing closure as disclosed by Widenhouse, et al. to have a magnetic element along a portion of the distal end of the tube as taught by Meyering, et al. in order to provide protection for the surgical instrument from water or liquids.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/RACHEL A BEREZIK/Examiner, Art Unit 3786                                                                                                                                                                                                        


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786